                                                                                Case 3:18-cv-07354-WHA Document 47 Filed 03/04/19 Page 1 of 1



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6
                                                                          7                               IN THE UNITED STATES DISTRICT COURT
                                                                          8
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          9
                                                                         10
                                                                         11
United States District Court




                                                                              ALICIA HERNANDEZ, individually and
                                                                              on behalf of all others similarly situated,                 No. C 18-07354 WHA
                               For the Northern District of California




                                                                         12
                                                                         13                  Plaintiff,
                                                                                                                                          ORDER DENYING MOTION
                                                                         14     v.                                                        TO DISMISS AS MOOT

                                                                         15   WELLS FARGO BANK, N.A.,

                                                                         16                  Defendant.

                                                                         17                                             /
                                                                         18
                                                                         19           On January 31, defendant Wells Fargo Bank, N.A. filed a motion to dismiss the

                                                                         20   complaint (Dkt. No. 37). Plaintiff did not file an opposition, but on February 28 filed an

                                                                         21   amended complaint (Dkt. No. 44). The pending motion to dismiss is accordingly DENIED AS
                                                                              MOOT.
                                                                         22
                                                                         23
                                                                         24           IT IS SO ORDERED.

                                                                         25
                                                                         26   Dated: March 4, 2019.
                                                                                                                                  WILLIAM ALSUP
                                                                         27                                                       UNITED STATES DISTRICT JUDGE

                                                                         28
